UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6360


KEVIN SNODGRASS, JR.,

                    Plaintiff - Appellant,

             v.

S.L. MESSER; M.L. COUNTS, Inmate Hearing Officer at ROSP; C. BISHOP, C/O
at ROSP; E.R. BARKSDALE, Warden at ROSP; J. BENTLEY, Investigator at
ROSP; JOE FANNIN, Lieutenant at ROSP; TORI RAIFORD, Unit Manager at
ROSP; GARRY A. ADAMS, Lieutenant at ROSP; HAROLD CLARK, Director of
VA. DOC,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Elizabeth Kay Dillon, District Judge. (7:16-cv-00050-EKD-RSB)


Submitted: July 27, 2017                                          Decided: August 1, 2017


Before AGEE and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kevin Snodgrass, Jr., Appellant Pro Se. John Michael Parsons, Assistant Attorney
General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kevin Snodgrass, Jr., appeals the district court’s order denying relief on his 42

U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Snodgrass v. Messer,

No. 7:16-cv-00050-EKD-RSB (W.D. Va. Mar. 10, 2017). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                             2